Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.

1.	Updating Availability Information
	Applicant argues that the prior art references do not teach or suggest updating availability information as claimed. Applicant acknowledges that the acquisition array monitors and acquires domain names, but argues that the acquisition array does not teach or suggest the “availability information” recited by the claims. Examiner respectfully disagrees. 
“Availability information” is not referenced explicitly within Applicant’s Specification. While Applicant’s Specification does reference an “availability flag,” see first instance at [0008], the “availability flag” of the Specification is not the “availability information” of the claims. 
This can be clearly understood by the fact that the previous recitation of the claims, recited “availability information” and “availability flag” as being separate elements. And while the present claims have been amended to recite instead “indication of registration of availability,” this element is nonetheless addressed separate in the claims from the “availability information” and in view of the Specification is more closely related to the availability flag, see [0008].
Applicant has not made any suggestion as to what the “availability information” comprises, but argues that the “second list of domain names” and “additional availability information” cannot be the one in the same. Examiner respectfully disagrees. 
Initially, the claims do not present any issue wherein a list of domain names also being “additional availability information” would cause some dysfunction. The claim recites that the 
Additionally, as the Specification does not explicitly use or define the term “availability information,” and furthermore given the fact that the claim specifically adopts “availability flag” or “indication of registration availability” elsewhere in the Claim, Examiner adopts a broad view of “availability information” which would include the list of domain names. 
The claim has not even recited a first instance of “availability information” with which to relate the “additional availability information” towards. Indeed, the claim language would suggest that the list of domain names as at least being availability information, with the “additional” availability information simply being the domain names that are being updated. 

2.	Imposing a time delay to reduce drop catching activity
	Applicant argues that the time delay imposed by King is not related “to a policy to reduce drop catching activity.” Examiner respectfully disagrees. 
	Applicant appears to argue that the intended use of the policy recited by the claims, should distinguish the claims from King. However, intended use is not patentable, and so the intended use of a policy is not provided patentable weight. Applicant appears to concede that the policy being implemented in King does in practice reduce drop catching activity, but rather seems to argue that King does not “intend” to reduce drop catching activity.
	However, such arguments are outside the scope of the claims. For our purposes, King intends all the elements that it teaches, and so as King results in a reduction of drop catching activity for our purposes it intends to reduce drop catching activity. 


	King (¶0059) provides an example where the add/purge batch process occurs at timed intervals.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.
Claim 18 recites that “wherein the second network policy sets a predetermined amount of time for delay for registration for drop catch domain names.” Examiner has not found adequate support for the amount of time being “predetermined.” The Specification does not use the phrase “predetermined amount of time for delay.” Applicant has provided [0040], [0044], [0045] as support for their amendments. However, [0040] does not limit the delay to being predetermined, and [0044] and [0045] do not appear relevant to this amendment. 
Claims 17-18 are rejected for depending upon Claim 16.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 20020091827 A1).

Claim 16	King teaches a system for dynamically allocating domain name acquisition resources, comprising:
a first application server configured to provide domain name system (DNS) services (FIG. 3B, Acquisition Array 328, ¶0053, a first acquisition array of one or more of the acquisition arrays) based on a first network policy, (¶0054, wherein an acquisition array may provide services based on a first method of making them immediately available after a delete command) the first application server comprising a first cache; (¶0056, wherein the first acquisition array comprises a first cache, caching domain names expected to be available)
a second application server configured to provide DNS services (FIG. 3B, Acquisition Array 328, ¶0053, a second acquisition array of one or more of the acquisition arrays) based on a second network policy (¶0054, wherein an acquisition array may provide services based on a second method of making multiple domain names are collected and to reduce drop catching activity at the second application server, (Examiner notes that “to reduce…” comprises an intended use statement that does not have full patentable weight, and further ¶0054, describes two methods a first wherein a single domain is released in a single command, and a batch purge which would release multiple domains in a single command, as commands and releasing domains would comprises the “drop catching activity”, Examiner respectfully considers the second network policy of batch purging as reducing drop catching activity) 
the second application server comprising a second cache, (¶0056, wherein the first acquisition array comprises a first cache, caching domain names expected to be available) wherein the second availability policy sets a predetermined amount of time for delay for registration of drop catch domain names; (¶0054, wherein an acquisition array may provide services based on a second method of making multiple domain names are collected and released as a single batch resulting in a time delay; ¶0059, wherein the batch purge processes may be performed at predetermined times, for example, 2:00pm ET) and
a database, (FIG. 3B, Database in the Processing and Distribution Engine 320) in communication with the first application server and the second application server, (FIG. 3B, Acquisition Arrays 328, ¶0053, in communication vis channel C pathways) the database storing a domain name table of domain names that are scheduled to be deleted, (FIG.3A, ¶0053, wherein the database stores names near availability, i.e. scheduled to be deleted) wherein the database is periodically updated with domain names that are to be deleted. (¶0036, wherein the database monitoring is performed periodically)

Claim 17	King teaches the system of Claim 16, and further teaches wherein the first network policy comprises a first availability policy for catching domain names for a first set of registrars and the second network policy comprises a second availability policy for catching domain names for a second set of registrars, (¶0056, wherein each wherein the first availability policy allows drop catch domain names to be available for registration immediately. (¶0056, wherein the first acquisition array comprises a first cache, caching domain names expected to be available) 

Claim 18	King teaches the system of Claim 16, and further teaches wherein the first cache, the second cache, or both are refreshed at a timed interval from the database. (¶0036, wherein the database monitoring is performed periodically)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of King et al. (US 20020091827 A1) in view of Bayles (US 20020091703 A1).

Claim 1.	King teaches a system for dynamically allocating domain name acquisition resources, comprising:
a database; (FIG. 3B, Expiring Domain Name Acquisition Center)
a processing system of a device comprising one or more processors; and a memory system comprising one or more computer-readable media, wherein the one or more computer-readable media contain instructions that, when executed by the processing system, cause the processing system to perform operations comprising:
storing, at the database, first list of domain names that are to be deleted during a first time window; (FIG. 3B, ¶0053, domain names being transmitted to, and therefore stored at, a database in the processing and distribution engine 320; FIG. 3A, ¶0053, wherein a set of the domain names are in to be deleted during a first time window between points B and D) and
updating a drop catch table in the database, (FIG. 3C, 340, ¶0058, transmission domain names to the Acquisition Array 328, wherein domain names related to available domain names would comprise availability information) wherein the drop catch table comprises a second list of domain names that are to be deleted during a second time window  and additional availability information, wherein the updating comprises updating the availability information, (¶0058, wherein the domain names will be purged, wherein the domain names comprises availability information, wherein the receiving the domain names comprises updating availability information; Examiner notes that Applicant’s Specification incorporates “purging” as part of deleting, [0034] “deleted domain names are scheduled to be purged,” Examiner interprets the claim language of “to be deleted” as meaning “to be purged”)
wherein the first list is separate from the second list. (Examiner notes that the first list would comprise domain names from point B to D, whereas the second list would comprise domain names from point C to D) 
However, King does not explicitly teach a first application server; 
refreshing, based on the drop catch table, a first cache in the first application server that provides domain name system services; 
obtaining, at the first application server, a command from a first registrar to register a domain name from second list of domain names; 
determining, based on the first cache, that the domain name is available to be registered;
updating an indication of registration availability for the domain name in the first cache to represent that the domain name is registered; and
providing an acknowledgment to the first registrar that the domain name has been registered.
Bayles teaches a first application server; (FIG. 1, Registry System 102, ¶0033)
a processing system of a device comprising one or more processors; and a memory system comprising one or more computer-readable media, wherein the one or more computer-readable media contain instructions that, when executed by the processing system, cause the processing system to perform operations comprising:
refreshing, based on the drop catch table, a first cache in the first application server that provides domain name system services;  (¶0024, updating the availability of a desired name; wherein the set of desired names comprise the drop catch table)
obtaining, at the first application server, a command from a first registrar to register a domain name from second list of domain names; 
obtaining, at a first application server, a command from a first registrar to register a domain name (¶0026, receiving from a registrar a request to acquire a desired domain name) from a drop catch table that is to be deleted during a second time window; (¶0020, wherein the desired domain name is to be deleted)
determining, based on the first cache, that the domain name is available to be registered; (FIG. 3, step 310, ¶0051, determining based on database system 112, i.e. the first cache, that the domain name is ready to be released, i.e. available)
updating an indication of registration availability for the domain name in the first cache to represent that the domain name is registered; (FIG. 3, ¶0053, updating their records of a pending delete and are free to register, the records comprising an indication) and
providing an acknowledgment to the first registrar that the domain name has been registered. (FIG. 3, step 330, ¶0054, notifying the registrar of desired registration)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for domain name monitoring and acquisition management system of King by to be integrated alongside the registry system as taught in Bayles in order to provide a particular registrar to more reliably successful acquire a domain name. (Bayles, ¶0013-¶0018)

Claim 2	 King in view of Bayles teaches Claim 1, and further teaches wherein the determining that the domain name is available to be registered further comprises determining that the indication of registration availability is set to yes. (Bayles, ¶0051, wherein the indication of a domain name ready to be release comprises an availability flag when it is set to yes, i.e. the indication is positive or yes indicator of availability)

Claim 3	King in view of Bayles teaches Claim 1, and further teaches wherein the first time window is 1 to 2 hours before the second time window. (Bayles, FIG. 3, ¶0051, wherein the second window also comprises the window from the delete notification to resolution; King, FIG. 3A, ¶0048, wherein the first window between B and C is immediately prior to the second window of C and D)

Claim 4	King in view of Bayles teaches Claim 1, and further teaches wherein the refreshing the first cache occurs in time intervals of 2 seconds. (King, ¶0055, wherein the results of the acquisition job, i.e. the refreshing, occurs in “real time”)

Claim 5	King in view of Bayles teaches Claim 1, and further teaches further comprising updating the drop catch table based on the domain name that has been registered. (Bayles, FIG. 3, step 332, ¶0054, updating domain name database 340 based on registration)

Claim 6	King in view of Bayles teaches Claim 1, and further teaches wherein the first cache is configured to store premium domain names. (Examiner notes that “configured to store” does not limit the cache to actually or exclusively storing premium domain names, noting that the claims do not require any domain name to be premium, King FIG. 3A, ¶0048, ¶0053, the acquisition array being configured to store domain names, whether they are premium/owned or not premium/owned)

Claim 7	King in view of Bayles teaches Claim 1, and further teaches determining that the domain name is not a premium domain name; (Bayles, ¶0051, wherein determining that a domain name is pending deletion, i.e. not premium/owned)
determining, based on a second cache, that the domain name to be registered is available to be registered; (Bayles, ¶0052,  determining based on the global registry whether the domain name is availability to be registered) and updating an indication of registration availability for the domain name in the second cache to represent that the domain name is registered. (Bayles, ¶0052, issuing an add domain to update the second cache with the registration)

Claims 8-14 are taught by King in view of Bayles as described for Claims 1-7.
Claim 15 is taught by King in view of Bayles as described for Claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442